, Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to the applicant's communication filed on 06/28/2022, wherein: 
Claims 1-7 and 10-14 are pending.  Claims 1 and 12 has been amended.  Claims 8-9 have been canceled.  Claims 13 and 14 are new.    
Notes:
2.	Amended independent claims 1 and 12 as a whole include a combination of limitation that has been found as define over prior art of record (Applicant has amended independent claims 1 and 12 to include allowable features from dependent claim 9).  However, 1-7 and 10-14 are rejected under 101 below.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	Further, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (e.g., unit) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim(s) limitation(s) is/are: “an exchange ratio management unit configured to dynamically calculate an exchange ratio…….; and a token/point provision unit configured to provide…….” (Claim 12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure as performing the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for claims 1-12 has been withdrawn since Applicant has amended independent claims 1 and 12.  

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	The claimed invention (Claims 1-7 and 10-14) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract idea including “Certain Methods of Organizing Human Activity”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 12 (Step 2A, Prong I): is directed to abstract idea of “Certain Methods of Organizing Human Activity”.
Limitations 1-3 of dynamically calculate an exchange ratio between tokens and points, with reference to at least one of an amount of points that a user intends to exchange for tokens, an amount of tokens that the user intends to exchange for points, an amount of tokens present in a token pool, and an amount of points previously exchanged for tokens (limitation 1); provide the user with the tokens or points exchanged with reference to the calculated exchange ratio (limitation 2), and wherein a ratio at which tokens are exchanged for points is calculated using a linear function when the amount of points previously exchanged for tokens on the medical information platform is not greater than a predetermined level, and using a logarithmic function when the amount of points previously exchanged for tokens on the medical information platform is greater than the predetermined level (limitation 3) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and/or managing personal behavior or relationships or interactions between people (including following rules or instructions).     
Independent claim 12, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., a medical information platform using a blockchain, a/the medical information platform, an exchange ratio management unit, a token/point provision unit) to perform abstract limitations 1-3 mentioned/identified above. The additional element(s) in all of the steps/limitation is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component/other machinery component (i.e., a medical information platform using a blockchain, a/the medical information platform, an exchange ratio management unit, a token/point provision unit …).  Further, the additional elements in claim 12 of “operating the medical information platform comprising a core layer, a service layer, and an application layer based on the blockchain” are merely general link to technological environment since these elements (a core layer, a service layer, and an application layer) just merely been recited in claim 12 but are not been used at all to achieve the scope of the invention nor been used to perform any functions in claim 12.  For example, all the functions in claims 12 are performed by “an exchange ratio management unit” and “a token/point provision unit” but not by “a core layer, a service layer, and an application layer”.  As the result, the additional elements: “a core layer, a service layer, and an application layer operated based on the blockchain” are merely general link to technological environment.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not/they do not impose any meaningful limits on practicing the abstract idea.   For the above mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 12 (step 2B):  The additional elements in claim 12 (i.e., i.e., a medical information platform using a blockchain, a/the medical information platform, an exchange ratio management unit, a token/point provision unit …) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is/they are not significantly more than the identified abstract idea. In other word, the additional elements “i.e., a medical information platform using a blockchain, a/the medical information platform, an exchange ratio management unit, a token/point provision unit …” is/are amounts no more than mere instructions to apply the judicial exception(s) of limitations/steps 1-3 mentioned above.  Further, the additional elements in claim 12 of “operating the medical information platform comprising a core layer, a service layer, and an application layer based on the blockchain” are merely general link to technological environment since these elements (a core layer, a service layer, and an application layer) just merely been recited in claim 12 but are not been used at all to achieve the scope of the invention nor been used to perform any functions in claim 12.  For example, all the functions in claims 12 are performed by “an exchange ratio management unit” and “a token/point provision unit” but not by “a core layer, a service layer, and an application layer”.  As the result, the additional elements: “a core layer, a service layer, and an application layer operated based on the blockchain” are merely general link to technological environment.  For the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more because these steps in combination merely applying the abstract idea to a generic computer.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
As per claims 1 and 11:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, a method claim 1 and a non-transitory computer-readable recording medium claim 11 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 12.  The components (i.e., a medical information platform using a blockchain, a/the medical information platform, a non-transitory computer-readable recording medium, a core layer, a service layer, and an application layer operated based on the blockchain) described in independent claims 1 and 11 add nothing of substance to the underlying abstract idea.  These elements are recited at a high level of generality; and/or are recited as performing generic computer functions routinely used in computer applications and/or are recited as a general link to technological environment; thus they are not significantly more than the identified abstract idea(s).  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  At best, the claim(s) 1 and 11 is/are merely providing an environment to implement the abstract idea and only recite generic computing elements.  
Dependent claims 2-11, and 13-14 are merely add further details of the abstract steps/elements recited in claims 1 and 12 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-11, and 13-14 are also non-statutory subject matter. 
Response to Arguments
8.	Regarding 112(b) rejection, rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for claims 1-12 has been withdrawn since Applicant has amended independent claims 1 and 12.  
Regarding 103, the Office respectfully submits Amended independent claims 1 and 12 as a whole include a combination of limitation that has been found as define over prior art of record (Applicant has amended independent claims 1 and 12 to include allowable features from dependent claim 9).  Therefore, rejection under 103 has been withdrawn.
Regarding 112(f), “claim 12 is interpreted under 112 (f)” has been maintained since Applicant has not amended the claim 12.    
	Regarding 101, Applicant’s arguments have been fully considered but are not persuasive.  Please find the Office’s responses back to Applicant’s arguments below. 
9.	Responding back to Applicant’s arguments regarding 101 on pages 6-13 of the Applicant’s response.
	On pages 7-8, Applicant argued: “Prong One: Evaluate Whether the Claim Recites a Judicial Exception…… The claimed subject matter is not directed to certain methods of organizing human activity such as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people. Instead, the claimed subject matter recites “operating the medical information platform comprising a core layer, a service layer, and an application layer based on the blockchain, by the exchange ratio management unit, dynamically calculating an exchange ratio between tokens and points, with reference to at least one of an amount of points that a user intends to exchange for tokens on the medical information platform, an amount of tokens that the user intends to exchange for points on the medical information platform, an amount of tokens present in a token pool managed by the medical information platform, and an amount of points previously exchanged for tokens on the medical information platform; and by the token/point provision unit, providing the user with the tokens or points exchanged with reference to the calculated exchange ratio.” The Office alleges that the claimed subject matter is directed to managing personal behavior or relationships or interactions between people. However, the claimed subject matter does not manage personal behavior or relationships or interactions between people. Instead, the claimed subject matter operates the medical information platform comprising a core layer, a service layer, and an application layer based on the blockchain, and dynamically calculates an exchange ratio between tokens and points. Providing the user with the tokens or points exchanged with reference to the calculated exchange ratio is not performed between people. Instead, the system, not a person, provides the user with the tokens or points. For at these reasons, Applicant respectfully submits that the claimed subject matter does not recite matter that falls within these enumerated groupings of abstract ideas, and thus, should not be treated as reciting abstract ideas”.
	The Office’s response:  However, the Office respectfully submits that what Applicant are referring to (e.g.,  dynamically calculating an exchange ratio between tokens and points, with reference to at least one of an amount of points that a user intends to exchange for tokens on the medical information platform, an amount of tokens that the user intends to exchange for points on the medical information platform, an amount of tokens present in a token pool managed by the medical information platform, and an amount of points previously exchanged for tokens on the medical information platform; providing the user with the tokens or points exchanged with reference to the calculated exchange ratio) are abstract idea that fall 
within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing).  Specifically, calculating exchange token and points……, wherein points are given as a reward to the user on basis of an extent of the user’s contribution to the medical information platform (as further recited in claim 3) are advertising and/or marketing.  Again, reward a user with points based on a user’s contribution; allowing the user to exchange earned reward points with tokens and/or exchange tokens with points; and calculating the exchange ratio between tokens and points for the user are under abstract concept of advertising and/or marketing, which belong to “Certain Methods of Organizing Human Activity”.    
	Furthermore, in claim 12 (the same hold true for claim 1), the limitations 1 and 3 of “calculate an exchange ratio between tokens and points…….; wherein a ratio at which tokens are exchanged for points is calculated using a linear function when the amount of points previously exchanged for tokens on the medical information platform is not greater than a predetermined level, and using a logarithmic function when the amount of points previously exchanged for tokens on the medical information platform is greater than the predetermined level” also fall within “mathematical concepts” grouping of abstract idea because they recites “Mathematical Relationships” abstract idea. 
	For the above mentioned reasons, the Office respectfully disagrees with the Applicant’s assertion that “the claimed subject matter does not recite matter that falls within these enumerated groupings of abstract ideas, and thus, should not be treated as reciting abstract ideas”.
Moreover, looking at Applicant’s above arguments, many of the elements (e.g., the medical information platform, a core layer, a service layer, and an application layer based on the blockchain, the exchange ratio management unit….) that were classified by the Office as “additional elements” in steps 2A Prong II and step 2B under 101 rejection above are used by the Applicant to argue for step 2A (e.g., claimed invention are not directing to Abstract idea above).  Applicant seems to mix up (steps 2A Prong II and step 2B) with step 2A. 
The Office respectfully submits again that in claim 12 (the same hold true for claim 1), the additional elements (which are classified under Step 2A Prong II and Step 2B under 101 rejection above) of “i.e., a medical information platform using a blockchain, a/the medical information platform, an exchange ratio management unit, a token/point provision unit” are recited at a high-level of generality such that they amount no more than mere instructions to apply the judicial exception(s)/abstract idea(s) using a generic computer components; thus, they are not significantly more than the identified abstract idea.  Next, again the additional elements in claim 12 of “a core layer, a service layer, and an application layer operated based on the blockchain” are merely general link to technological environment since these elements (operating the medical information platform comprising a core layer, a service layer, and an application layer based on the blockchain) just merely been recited in claim 12 but are not been used at all to achieve the scope of the invention nor been used to perform any functions in claim 12.  For example, all the functions in claims 12 are performed by “an exchange ratio management unit” and “a token/point provision unit” but not by “a core layer, a service layer, and an application layer”.  As the result, the additional elements: “a core layer, a service layer, and an application layer operated based on the blockchain” are merely general link to technological environment, thus, they are not significantly more than the identified abstract idea.    
Again, for the above mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application, and do not amount to significantly more because these steps in combination merely applying the abstract idea to a generic computer.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
	On pages 9-10, Applicant argued: “Prong Two: If the Claim Recites a Judicial Exception, Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application……The pending claims, which recite specific applications of “operating the medical information platform comprising a core layer, a service layer, and an application layer based on the blockchain; by the exchange ratio management unit, dynamically calculating an exchange ratio between tokens and points, with reference to at least one of an amount of points that a user intends to exchange for tokens on the medical information platform, an amount of tokens that the user intends to exchange for points on the medical information platform, an amount of tokens present in a token pool managed by the medical information platform, and an amount of points previously exchanged for tokens on the medical information platform; and by the token/point provision unit, providing the user with the tokens or points exchanged with reference to the calculated exchange ratio, wherein a ratio at which tokens are exchanged for points is calculated using a linear function when the amount of points previously exchanged for tokens on the medical information platform is not greater than a predetermined level, and using a logarithmic function when the amount of points previously exchanged for tokens on the medical information platform is greater than the predetermined level,” do not preempt basic tools of science or technology.  Thus, amended independent claim 1 includes an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception”.
	The Office’s response:  However, the Office respectfully submits again that in claim 12 (the same hold true for claim 1), the limitations (e.g., dynamically calculate an exchange ratio between tokens and points, with reference to at least one of an amount of points that a user intends to exchange for tokens, an amount of tokens that the user intends to exchange for points, an amount of tokens present in a token pool, and an amount of points previously exchanged for tokens (limitation 1); provide the user with the tokens or points exchanged with reference to the calculated exchange ratio (limitation 2), and wherein a ratio at which tokens are exchanged for points is calculated using a linear function when the amount of points previously exchanged for tokens on the medical information platform is not greater than a predetermined level, and using a logarithmic function when the amount of points previously exchanged for tokens on the medical information platform is greater than the predetermined level} are classified as abstract idea in step 2A prong I (see details under 101 rejection above).  
The Office respectfully submits that Step 2A prong 2 is to “Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and Evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception”.  According to the new 2019 guideline, in step 2A prong 2: “limitations are not indicative of integration into a practical application when recited in a claim with a judicial exception include: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); and/or Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h)”.  As already pointed out under 101 rejection in Step 2A prong 2 of claims 12 (same hold true for claim 1), the additional elements/additional limitations are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (e.g., a medical information platform using a blockchain, a/the medical information platform, an exchange ratio management unit, a token/point provision unit); and Generally linking the use of the judicial exception to a particular technological environment (e.g., operating the medical information platform comprising a core layer, a service layer, and an application layer based on the blockchain).  Please see details under Step 2A Prong 2 of 101 rejection above.  Therefore, again the Office respectfully submits that viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
	On page 11, Applicant argued: “Step 2B……. As required by M.P.E.P. § 2106.05(e): “it is particularly critical to address the combination of additional elements, because while individually-viewed elements may not appear to add significantly more, those additional elements when viewed in combination may amount to significantly more than the exception by meaningfully limiting the judicial exception.” [emphasis added] Applicant asserts that the combination of elements for each claim, taken individually and as a whole, amount to significantly more than an abstract idea”
	  The Office’s response:  However, The Office respectively submit again that the Office has walked through carefully and explained in details (Step 2A: Prong 1 and 2, and step 2B) with respect to actual claim limitations (individually as well as in combination) of why they are an “abstract idea, not integrate the abstract idea into a practical application and not significantly more” based on the new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility), which including Memorandum - Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (issued April 19, 2018); and new “2019 Revised Patent Subject Matter Eligibility Guidance”.  See the 101 rejection above.  Specifically, again, in step 2B, viewed as a whole, even in combination, the above steps do not amount to significantly more because these steps in combination merely applying the abstract idea to a generic computer.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.   
	On pages 11-12, Applicant further argued: “Moreover, the Office Action fails to substantiate the rejection under Step 2B as required under the Berkheimer Memo. "The Federal Circuit held that “whether a claim element or combination of elements is well-understood, routine and conventional to a skilled artisan in the relevant field is a question of fact." Berkheimer Memo p. 2 citing Berkheimer, 881 F.3d at 1369 (emphasis added). “As the Federal Circuit explained: "whether a particular technology is well- understood, routine, and conventional goes beyond what was simply known in the prior art. The mere fact that something is disclosed in a piece of prior art, for example, does not mean it was well-understood, routine, and conventional."” /d. at 3 citing Berkheimer, 881 F.3d at 1369 (emphasis added)……… The Berkheimer Memo sets forth specific requirements for supporting an assertion that an additional element (or combination of elements) is well-understood, routine or conventional……. The Examiner’s rejection under Step 2B is deficient with regards to the requirements set forth under the Berkheimer Memo. Accordingly, Applicant respectfully requests one of the above- referenced four types of evidence that must be provided in order to maintain this rejection.”
	  The Office’s response: the Office respectfully submits that Berkheimer Memo sets specific requirements for supporting an assertion that an additional element (or combination of elements) is well-understood, routine or conventional; but not for limitations/steps/elements that are “abstract idea(s)” or “mere instructions to implement an abstract idea on a computer/merely uses a computer as a tool to perform an abstract idea” or “generally linking the use of the judicial exception to a particular technological environment”.  In other word, the Examiner is not required to provide evidences/supports according to Berkheimer’s memo for limitations/steps that are “abstract idea(s)”; “mere instructions to implement an abstract idea on a computer/merely uses a computer as a tool to perform an abstract idea” or “generally linking the use of the judicial exception to a particular technological environment”.  
As indicated above under 101 rejection in Step 2A prong 2 and step 2B, in claim 12 (the same hold true for claim 1) the additional elements/additional limitations are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (e.g., a medical information platform using a blockchain, a/the medical information platform, an exchange ratio management unit, a token/point provision unit); and generally linking the use of the judicial exception to a particular technological environment (e.g., operating the medical information platform comprising a core layer, a service layer, and an application layer based on the blockchain).   Therefore, the Office is not required to provide evidences/supports according to Berkheimer’s memo for these mentioned additional elements/additional limitations.  As the result, the Office respectfully disagrees with the Applicant’s assertion that: “the Office Action fails to substantiate the rejection under Step 2B as required under the Berkheimer Memo”. 
On page 12, Applicant further argued: “The Office acknowledges that the features recited in claim 9, which is now incorporated into independent claims 1 and 12, are not taught by the prior art of record. (Office Action, page 2). Thus, at least the features “wherein a ratio at which tokens are exchanged for points is calculated using a linear function when the amount of points previously exchanged for tokens on the medical information platform is not greater than a predetermined level, and using a logarithmic function when the amount of points previously exchanged for tokens on the medical information platform is greater than the predetermined level,” recited in amended independent claims | and 12 are not well-understood, routine or conventional elements.  Accordingly, Applicant asserts that the combination of elements for each claim, taken individually and as a whole, amount to significantly more than an abstract idea.”
  	The Office’s response:  However, the Office respectfully submits that the novelty features in claims 1 and 12 of “wherein a ratio at which tokens are exchanged for points is calculated using a linear function when the amount of points previously exchanged for tokens on the medical information platform is not greater than a predetermined level, and using a logarithmic function when the amount of points previously exchanged for tokens on the medical information platform is greater than the predetermined level” are abstract idea(s).   Again, Applicant used these novelty abstract idea features (Step 2A prong 1) to argue for “significantly more” (Step 2A Prong 2 and Step 2B), which is incorrect.  Please notes again that “significantly more” regarding “additional elements” which are classified under Step 2A Prong 2 and Step 2B but not Step 2A prong 1.  Therefore, the Office respectfully disagrees with the Applicant’s assertion that “the combination of elements for each claim, taken individually and as a whole, amount to significantly more than an abstract idea”.     
	Further, the Office respectfully submits that specific/narrow/novel abstract idea is still an abstract idea and this is not enough to pass 101.  See the July 2015 update page 3, the Courts indicate: "When identifying abstract ideas, examiners should keep in mind that judicial exceptions need not be old or long-prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty.  For example, the mathematical formula in Flook, the laws of nature in Mayo and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were ‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection”.  Please also see at least Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750 (Fed. Cir. 2014) as an example.   Further, please see buySAFE, Inc. v. Google, Inc., 112 USPQ2d 1093 (Fed. Cir. 2014), which stated that “in defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303”.  In other word, buySAFE , Flook, Myriad,  and Ultramercial are examples of where a narrow/specific abstract or novel abstract idea are still considered abstract ideas.  Further, see the recent case: SAP America v. Investpic (Fed Cir, 2017-2081, 5/15/2018), wherein the Court indicates a new or novel abstract idea is not enough to pass 101.  
For the above mentioned reasons, rejections under 35 U.S.C. 101 for independent claim 12 still remain and/or given.  Independent claim 1 recites similar features as in claim 12; therefore, is still rejected under 35 U.S.C. 101 for the similar reason as indicated above in claim 12.  Dependent claims 2-7, 10-11 and 13-14 are dependent of their base claims 1 and 12. Applicant did not have any further argument for the dependent claims beyond their dependency on the independent claim, which have been addressed above.  Therefore, the rejections on these claims remain and/or given.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-4585.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681